31 A.3d 284 (2011)
Charles ONLEY, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Philadelphia County Post Conviction Relief Act (PCRA) Unit, Respondent.
No. 42 EM 2011.
Supreme Court of Pennsylvania.
October 3, 2011.

ORDER
PER CURIAM.
AND NOW, this 3rd day of October, 2011, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation improper). The Prothonotary is directed to forward the filings to counsel of record.